     Case 3:20-cv-00304-MPS Document 29 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
CONNECTICUT

FILE NUMBER : 3:20-cv-00304MPS




WANDA ROA AND CARMEN CARABALLO
     Plaintiffs
                                                        Notice of Appeal
V.

NEW BRITAIN AUTO SALES LLC F/K/A
AK AUTO SALES AND REPAIR LLC

        Defendant




Notice is hereby given that Wanda Roa and Carmen Caraballo (Plaintiffs) in the above named

case, hereby appeal to the United States Court Of Appeals for the Second Circuit from the final

Order of the District Court of Connecticut (Michael P. Shea, U.S.D.J.) on a Motion to Reopen

case #3:20-cv-00304MPS, which Court converted to a 60(b) motion, entered in this action on

the 12th day of November 2020.


December 1, 2020




                                                        Wanda Roa, pro se

                                                        20 Armistice St
                                                        New Britain, Ct 06053




                                                1
